DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 9/28/2021:
Claims 7-17 are pending in the current application.  Claim 7 has been amended.
The previous prior art-based rejections have been overcome in light of the amendment, except for the rejection of Claim 17.  Claim 17 was not amended and the rejection stands.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 102
5.	Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatsumi US PG Publication 2010/0047666.
Regarding Claim 7, Tatsumi discloses a metal/air cell in button cell form comprising a housing with an interior, and in the interior, a metal-containing anode (negative electrode containing zinc, paras 0044, 0056) 28, an air cathode (positive/catalytic electrode as in a zinc-air battery, paras 0044, 0058) 20, and a separator 24 arranged between the anode and the air cathode, wherein the housing comprises a cell cup 12 and a cell top 26 and a seal (grommet or gasket) 30, the cell cup has a base region, an annular cladding 12 and 26 overlap on opposing sides of 30) and a circumferential edge separating the base region and the cladding region (see annotated Fig below), the cell cup 12 has at least one inlet opening (aperture) 18 in the base region, via which inlet opening atmospheric oxygen can enter the interior, the cell cup and each of its region has an inner side facing the interior and an oppositely directed outer side, the air cathode 20 is in the form of a cathode disk with circumferential cathode disk periphery (Fig. 1 shows a button cell and therefore 20 is a disk, paras 0042-0043), the air cathode comprises a metal collector structure emerging from the cathode disk 20 at the cathode disc periphery (since the collector 21 contacts the cell cup 12), the cathode disk is arranged in the housing such that the cathode disk 20 periphery bears along a circumferential contact zone against the inner side of the cladding region of the cell cup 12 (Figs 1-2), the cell cup 12 has, on its outer side, at least one recess (indentation) 50 made by impression and becomes visible as a raised portion (projection) 51 on the inner side of the cell cup 12, the at least one recess 51 is made in the outer side of the cladding region such that the raised portion exerts a pressure against the cathode disk periphery in the region of the contact zone since an indentation is made to ensure reliable contact with the cathode disk/current collector, which would necessarily result in some pressure being exerted against the cathode disk periphery (see Figs 1-2; paras 0024-0030, 0042-0046, 0056-0057, 0060-0061, 0064-0065, 0069-0075). 
Tatsumi teaches a method of forming the cell described above comprising forming at least one recess (indentation) 50 by impression in the outer side of the cell cup such that said recess becomes visible as a raised portion on the inner side of the cell cup and the raised portion presses (contacts) against the cathode disk periphery in the region of the contact zone See para 0072, which describes that the depth of the indentation establishes “good contact”, which requires some extent of pressing against the cathode disk periphery, and this meets the claim since there is no requirement in the claim for how much pressure is needed to qualify as “pressing”.  

    PNG
    media_image1.png
    541
    727
    media_image1.png
    Greyscale

Allowable Subject Matter
6.	Claims 7-16 are allowed.  	
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-16.
	Independent Claim 1 recites a metal/air cell in button form comprising a housing comprising a cell cop and a cell top and a seal, wherein the the cell cup has at least one recess that is visible as a raised portion on the inner side of the cell cup, the recess being of elongate form extending in an axial direction on the outer side of a shell region of the cell cup and being made in the outer side of a cladding region so that the raised portion exerts pressure against the 1, but it is not in a cladding region and it may press against the cathode disk but does not press it from a periphery (see e.g. Figs 1-6, paras 0046-0053).  There is no teaching in the prior art to modify Takamura to arrive at the claimed invention.  There is no available prior art to teach such a configuration of recess/raised portion that is elongated in an axial direction and presses against a periphery of a cathode disk in the cladding portion of the cup.  Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claim 1.  Since Claims 2-16 depend on Claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
7.	Applicant's arguments with respect to the claims are based on the claims as amended.  The rejection of Claims 1-16 are overcome and the claims are allowable.  Claim 17 stands rejected under the same prior art, but is reworded since Claim 7 is no longer rejected) since it was not amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
8.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729